Citation Nr: 0724946	
Decision Date: 08/10/07    Archive Date: 08/20/07	

DOCKET NO.  04-38 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) in 
Oklahoma City, Oklahoma


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the veteran at the 
Comanche County Memorial Hospital (CCMH) emergency room on 
February 2, 2002.


REPRESENTATIVE

Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from July 1968 to 
December 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 decision 
issued by the Department of Veterans Affairs (VA) Medical 
Center (MC) in Oklahoma City, Oklahoma.  In August 2006, the 
Board remanded the appeal for additional evidentiary 
development.  All development requested on remand was 
completed and the case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  A preponderance of the evidence on file is against a 
finding that the private medical care provided to the veteran 
at the emergency room of the CCMH was rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred by the veteran at a private 
emergency room on February 2, 2002, have not been met, nor 
were such expenses lawfully authorized in advance.  
38 U.S.C.A. §§ 1703, 1710, 1725, 1728, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000, 
17.1002 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

One purpose of the Board's prior August 2006 remand was for 
VCAA notice requirements to be satisfied.  On remand, the 
veteran was provided with formal VCAA notice in October 2006, 
which informed him of the evidence necessary to substantiate 
his claim, the evidence he was responsible to submit, the 
evidence VA would collect on his behalf, and advised he 
submit any relevant evidence in his possession.  The veteran 
had already been provided the laws and regulations governing 
payment of unauthorized medical expenses earlier in the 
appeal.  All records of the veteran's treatment with the CCMH 
emergency room in February 2002 were already on file.  The 
veteran responded to the VCAA notice in October 2001 and 
provided certain requested information and indicated that he 
had no additional evidence to submit.  All known available 
evidence has been collected for review, and the veteran does 
not argue, nor does the evidence on file suggest that there 
remains any outstanding relevant evidence which has not been 
collected.  Also accomplished on remand was a review of all 
clinical evidence on file and the production of a clinical 
opinion consistent with VCAA at 38 U.S.C.A. § 5103A(d).  The 
Board finds that VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 provide that, when 
VA facilities are not capable of furnishing economical 
hospital care or medical services because of geographical 
inaccessibility, or are not capable of furnishing the care or 
services required, VA as authorized in Section 1710, may 
contract with non-Department facilities to furnish certain 
types of medical care.  However, contracts for such treatment 
must be authorized in advance of the provisions of such 
treatment.

38 U.S.C.A. § 1710 and 38 C.F.R. § 17.54 provide that the 
Secretary shall furnish hospital care and medical services 
which the Secretary determines to be needed to any veteran 
for a service-connected disability, and to any veteran who 
has a service-connected disability rated at 50 percent or 
more.  These rules govern basic eligibility for VA care and 
treatment.

38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (formerly 17.80) 
provide the rules governing the reimbursement of unauthorized 
medical expenses.  The United States Code provides that the 
Secretary may reimburse veterans entitled to hospital care or 
medical services under this chapter for the reasonable value 
of such care or services for which such veterans have made 
payment, from sources other than VA, where (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability, and (3) VA or other Federal facilities were not 
feasibly available, and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.

38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1000 are newer 
regulations governing VA payment or reimbursement for non-VA 
emergency services furnished to a veteran for nonservice-
connected conditions.  Payment or reimbursement under 
38 U.S.C.A. § 1725 for emergency services may be made only if 
all of multiple preconditions are met.  17.1002(b) provides 
that payment or reimbursement must be for a condition of such 
nature that a prudent lay person would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.

Analysis:  In advancing his appeal, it has been the veteran's 
central contention that he had a sufficient degree of chest 
and shoulder pain on the morning of February 2, 2002, to make 
him suspect that he might be having a heart attack or other 
impairment of his heart and that he felt the need to seek 
immediate medical attention.  He has reported that he 
traveled the short distance from his home to a VA Clinic 
located on Fort Sill, Oklahoma, to be seen for treatment.  He 
has reported that he was told that this small clinic did not 
take walk-in veterans for treatment, and that he was referred 
to the CCMH.  He has reported that he took this advice and 
drove to the equally short distance to the CCMH for 
evaluation of his chest and shoulder pain.

The veteran's VA claims folder reveals that he service 
connected for post-traumatic stress disorder (PTSD) with a 
70 percent evaluation, effective from September 1997, for 
prostate cancer, with a stabilized postoperative evaluation 
of 20 percent, effective from May 2006, and for left ear 
hearing loss with a noncompensable evaluation from March 
1986.  His combined VA disability evaluation is 80 percent 
from May 2006, with an allowance of individual 
unemployability effective from December 1997 to January 2003, 
and again from May 2006.  The medical records on file also 
indicate that the veteran has other non-service-connected 
disabilities, including hypertension.  However, the records 
on file demonstrate that the veteran's hypertension is well 
controlled on medication, and that examinations of his heart 
show that it is not enlarged, there is no murmur, rhythm is 
regular and normal, and there is no heart disease.  

The medical records documenting the veteran's emergency 
treatment at the CCMH note that the veteran had a chief 
complaint of left shoulder and chest pain for the last three 
to four mornings, and that he had had a burning pain behind 
the left shoulder in the past.  These complaints lasted for 
approximately ten minutes and then felt better when sitting 
up.  Immediate examination revealed no respiratory distress 
with normal breath sounds and the heart had a regular rate 
and rhythm with no murmur.  A chest X-ray revealed that the 
heart and lungs were normal and although some atherosclerotic 
changes were identified within the aortic arch, there was no 
pneumothorax or pleural effusion, and no active 
cardiopulmonary disease identified.  No testing or evaluation 
was diagnostic of myocardial infarction.  After approximately 
three hours, the veteran was released to home.

On remand, the VA Medical Center had all of the clinical 
evidence on file reviewed by a staff physician for the 
production of an opinion.  In November 2006, the VA physician 
noted that the distance from the veteran's home to the Fort 
Sill VA Outpatient Clinic was 3.2 miles, while the distance 
from his home to CCMH was 2.7 miles, and the difference in 
travel time was one minute.  He wrote that the veteran was 
initially seen at CCMH at 8:10 a.m. so that the Fort Sill VA 
Clinic would have been open at this time.  The VA physician 
found that the basis for the veteran's treatment at CCMH was 
not emergent in nature, and also wrote that the veteran 
should have been seen at the VA Outpatient Clinic on Fort 
Sill.  

While the physician did not so state, it is apparent from 
reviewing his report that he does not believe that the 
veteran initially reported to this clinic or was refused 
treatment.  VAMC adjudication personnel contacted the VA 
Outpatient Clinic at Fort Sill and were unable to obtain any 
record documenting the veteran's appearance there on the 
morning of February 2, 2002.  Additionally, a standard 
operating procedure regarding patient triage was obtained 
from the Fort Sill VA Clinic, which was reportedly in effect 
on the day the veteran reported attempting to obtain 
treatment there.  This standard operating procedure provided 
that any patients presenting with chest pain would be 
immediately triaged with completion of an echocardiogram, if 
deemed necessary.  Electrocardiograms performed for patients 
with chest pain, and a brief description of the patient, were 
to be made to the physician.  Of course, this standard 
operating triage procedure is not consistent with the 
veteran's report of being refused treatment at that clinic 
for complaints of chest pain.  Finally, a search of records 
revealed that the veteran had never been seen at this VA 
clinic at any time.

The Board finds that a preponderance of the evidence on file 
is against a finding that the veteran's treatment provided at 
the CCMH on February 2, 2002, was emergent in nature, 
sufficient to arise to the level of a medical emergency of 
such nature that delay would have been hazardous to life or 
health, both objectively and subjectively.  The only medical 
opinion in evidence in this case opined that the veteran's 
care on this occasion was not emergent in nature because the 
veteran reported for treatment of chest and left shoulder 
pain for the last three or four mornings, and that he had 
further had a burning pain behind the left shoulder in the 
past.  Further, the intake report from CCMH noted that the 
pain lasted ten minutes, but the veteran felt better when 
sitting up, and that this may be worse with body position.  
That is, the VA physician concluded that the veteran who had 
had a consistent left shoulder and chest pain over a period 
of three to four days could not reasonably believe that he 
was having or in risk of having a heart attack at the time he 
presented for treatment.  There was a history of left 
shoulder pain in the past, and these reported episodes lasted 
only ten minutes, and pain was relieved with change of body 
position.  Additionally, the Board notes that although the 
veteran is diagnosed for hypertension, this appears to be 
controlled on medication, and the veteran, who has been seen 
and evaluated for heart function, had no previous history of 
heart disease of any kind, and no heart disease was 
identified by the emergency room of the CCMH on the morning 
the veteran presented there for treatment.

Of course, the veteran argues that he is without medical 
training, and his symptoms were severe enough to require him 
to seek immediate medical care.  However, consistent symptoms 
existing over a period of days such as are objectively 
described in the treatment records of CCMH, do not 
objectively identify a medical condition which the Board 
concludes to have amounted to a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  In the absence of such care or treatment being 
emergent in nature, a request for payment or reimbursement of 
private unauthorized medical expenses may not be made, 
because this is one of the essential elements necessary for 
such payment.

In the absence of one of the necessary preconditions for 
payment or reimbursement of unauthorized private medical 
expenses, the Board is not further required to make any 
specific finding as to whether or not alternative VA 
facilities were feasibly available.  The veteran has 
consistently reported that he first sought treatment at the 
VA Clinic on Fort Sill, Oklahoma, and there is insufficient 
evidence on file supporting a conclusion that the veteran 
lacks credibility in this regard.  It seems apparent that the 
reviewing physician at the VAMC did not believe that the 
veteran actually presented for such treatment before he 
sought treatment at the CCMH, because there is no record 
documenting that the veteran presented for treatment at that 
facility on February 2, 2002, because there is no record the 
veteran has ever been seen at that facility, and because 
there was a standard operating triage procedure in effect 
which required VA personnel at that facility to offer 
immediate treatment in cases of chest pain.  

Because the veteran is in receipt of an 80 percent VA 
disability compensation combined evaluation and has been 
awarded total disability due to individual unemployability 
due to service-connected disability, he is, under the laws 
and regulations governing medical care, entitled to treatment 
at VA facilities for both service-connected and nonservice-
connected disabilities.  The general rule is that for VA to 
pay for any form of private medical care, contracts for such 
treatment must be authorized in advance of the provision of 
such treatment.  The exception to the general rule only 
applies in emergency situations where delay would be 
hazardous to life or health and/or VA and other Federal 
facilities are not feasibly available, and an attempt to use 
them beforehand would not have been reasonable, sound, wise 
or practical.  

In this case, the only competent clinical opinion on file is 
against a finding that the care and treatment sought by the 
veteran at the CCMH on February 2, 2002, was emergent in 
nature.  Although it is true that, after examination at CCMH, 
it was determined that the veteran had not had a heart 
attack, and in fact, had no heart disease, the VA physician's 
opinion in this file was based upon a review of all of the 
medical evidence on file, including the evidence of the 
veteran's initial presenting complaints indicating that he 
had had consistent chest and left shoulder pain over a period 
of days prior to February 2, 2002.


ORDER

There was no authorization or pre approval of VA payment for 
the veteran's private medical care at the Comanche County 
Memorial Hospital on February 2, 2002, and the claim for 
payment of those unauthorized medical expenses is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


